Exhibit 10.7

TELEPHONE AND DATA SYSTEMS, INC. (the “Company”)
Compensation Plan for Non-Employee Directors (the “Plan”)
As Amended, Effective May 10, 2007

The purpose of the Plan is to provide appropriate compensation to non-employee
directors for their service to the Company and to ensure that qualified persons
serve as non-employee members of the Board of Directors.

The Plan was approved pursuant to the authority granted in Section 2.22 of
Article II of the Company’s By-Laws, which provides that the Board of Directors
shall have authority to establish reasonable compensation of directors,
including reimbursement of expenses incurred in attending meetings of the Board
of Directors.

Board Service

Each director of the Company who is not an employee of the Company, TDS
Telecommunications Corporation, United States Cellular Corporation or any other
subsidiary of the Company (“non-employee director”) will receive:

1.               An annual director’s retainer fee of $45,000 paid in cash.

2.               An annual award of $45,000 paid in the form of the Company’s
Special Common Shares, which shall be distributed in March on or prior to March
15 of each year, beginning March 15, 2008, for services performed during the 12
month period that commences on March 1 of the immediately preceding calendar
year and ends on the last day of February of the calendar year of payment.  The
number of shares shall be determined on the basis of the closing price of the
Company’s Special Common Shares, as reported in the American Stock Exchange
Composite Transaction section of the Wall Street Journal for the last trading
day in the month of February of each year.

3.               A director’s meeting fee of $1,750 for each meeting attended
and reimbursement of reasonable expenses incurred in connection with attendance
at meetings of the Board of Directors, paid in cash.

4.               The Chairperson of the Board of Directors will receive an
additional annual retainer fee of $45,000, paid in cash.

Audit Committee Service

Each non-employee director who serves on the Audit Committee, other than the
Chairperson, will receive an annual committee retainer fee of $11,000, a
committee meeting fee of $1,750 for each meeting attended and reimbursement of
reasonable expenses incurred in connection with attendance at meetings of the
Audit Committee.  The Audit Committee Chairperson will receive an annual
retainer fee of $22,000, a committee meeting fee of $1,750 for each meeting
attended and reimbursement of reasonable expenses incurred in connection with
attendance at such meeting.

Compensation Committee Service

Each non-employee director of the Company who serves on the Compensation
Committee, other than the Chairperson, will receive an annual committee retainer
fee of $7,000, a committee meeting fee of $1,750 for each meeting attended and
reimbursement of reasonable expenses incurred in connection with attendance at
each meeting of the committee.  The Compensation Committee Chairperson will
receive an annual retainer fee of $14,000, a committee meeting fee of $1,750 for
each meeting attended and reimbursement of reasonable expenses incurred in
connection with attendance at such meeting.

Corporate Governance Committee Service

Each non-employee director of the Company who serves on the Corporate Governance
Committee, other than the Chairperson, will receive an annual committee retainer
fee of $5,000, a committee meeting fee of $1,750 for each meeting attended and
reimbursement of reasonable expenses incurred in connection with attendance at
meetings of the Corporate Governance Committee.  The Corporate Governance
Committee Chairperson will receive an annual retainer fee of $10,000, a
committee meeting fee of $1,750 for each meeting attended and reimbursement of
reasonable expenses incurred in connection with attendance at such meeting.


--------------------------------------------------------------------------------


Under the Plan, annual retainers will be paid in cash on a quarterly basis, as
of the last day of each calendar quarter, and will compensate the non-employee
director for services performed during such calendar quarter.

Fees for meetings of the board and all committee meetings will be paid in cash
on a quarterly basis as of the last day of each calendar quarter, and will
compensate the non-employee director for meetings attended during such calendar
quarter.

Non-employee directors shall timely submit for reimbursement their reasonable
expenses incurred in connection with meeting attendance, and the Company shall
reimburse such expenses within two weeks after submission.

 


--------------------------------------------------------------------------------